Citation Nr: 0518430	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the currently calculated 
amount of $4,161.50.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a waiver of recovery of 
compensation overpayment in the amount of $4,161.50.  

In a November 2004 statement, the veteran withdrew his 
request for a Board hearing.  38 C.F.R. § 20.704 (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991). 

A review of the file reveals that, in a September 1982 rating 
decision, the RO awarded service connection for the duodenal 
ulcer with status post vagotomy and antrectomy with bilroth 
II anastomosis and assigned an initial 20 percent disability 
rating.  The same month the veteran was notified of this 
decision and an attached VA Form 21-6754 informed the veteran 
that he had a duty to immediately notify VA in writing of any 
change of address, but did not advise him that his benefits 
would be reduced upon incarceration in a penal institution in 
excess of 60 days for conviction of a felony.  Subsequently, 
in a May 1984 rating decision, the RO awarded service 
connection for chondromalacia of the right and left knees and 
assigned separate initial noncompensable ratings.  The same 
month the veteran was notified of this decision and the RO 
indicated that his monthly compensation rate would be $118, 
effective May 1, 1984.  A VA Form 21-8764 attached to this 
notice informed the veteran that he had a duty to immediately 
notify VA in writing of any change of address and advised 
him, at paragraph 5, that his benefits would be reduced upon 
incarceration in a penal institution in excess of 60 days for 
conviction of a felony.

Subsequently, in June 1984, the RO informed the veteran that 
his monthly compensation rate would be $118, effective April 
1, 1984.  An attached VA Form 21-6782 (revised December 1978) 
informed the veteran that he had a duty to immediately notify 
VA in writing of any change of address, but did not inform 
him that his benefits would be reduced upon incarceration in 
a penal institution in excess of 60 days for conviction of a 
felony.  

In March 2002, the RO asked the Navy Federal Credit Union, 
where the veteran's VA compensation payments were being sent, 
to provide a mailing address for the veteran.  In a response 
received the same month, the credit union reflected that the 
veteran's mailing address was the Hamilton Correctional 
Institution in Jasper, Florida.  

In a March 2002 letter addressed to the veteran at that 
correctional institution, VA proposed to reduce his 
compensation benefits to a 10 percent rate, effective from 
the 61st day of his incarceration, which would result in an 
overpayment.  The veteran was given 60 days to respond.

In April 2002, the RO received a VA Form 21-4138, from the 
correctional institution, reflecting that the veteran had 
been committed on June 5, 1998, following conviction of a 
felony with a tentatively scheduled release date of June 27, 
2007.

In an April 2002 letter, the veteran stated that it was his 
understanding that, because he was retired from the navy, in 
the event that his VA compensation was reduced in half, that 
his retirement benefits would be increased to ameliorate the 
reduction in his compensation (but any such increase would 
not be tax free).  He used his retirement check and his VA 
compensation to support his disabled wife and dependent son 
during his incarceration.  He asked whether his repayment 
would be credited back to his retirement account to cover the 
overpayment and to adjust his retirement pay. 

In a May 2002 response to the veteran, VA reduced his 
compensation award to 10 percent based on his incarceration 
effective August 6, 1998 (the 61st day of incarceration), and 
contemporaneously notified the veteran of his appellate 
rights.

An August 2002 VA prisoner computer match reflects that the 
veteran's date of confinement was July 2, 1998, which is 
confirmed by a September 2002 Internet printout.

A December 2002 VAF 4-661a (389) reflects that the veteran 
was notified of his indebtedness and his appellate rights in 
a letter dated June 13, 2002, and that, on December 10, 2002, 
the Debt Management Center (DMC) received a Financial Status 
Report (FSR), along with a statement from the veteran's wife, 
which the Committee construed as a request for waiver of the 
debt.  In her statement, the veteran's wife indicated that 
she was disabled, that she and the veteran had a minor child, 
and that they lived on a very limited income, which made it 
hard to raise a child.  She asked if there was any way that 
VA could waive any of the debt.

In a January 2003 decision, the Committee denied the waiver 
request finding that the appellant's failure to immediately 
inform VA that he had become incarcerated due to the 
conviction of a felony and his continued acceptance of the 
compensation benefits payments, overwhelmingly showed an 
intent to seek an unfair advantage.  This, in turn, 
constituted bad faith, thus precluding a waiver under the 
statute.

In a notice of disagreement (NOD) received in February 2003, 
the veteran asserted that he was not notified about the law 
pertaining to reduction in compensation due to incarceration 
until March 2002, that all of his retirement and VA 
compensation went to support his disabled wife and minor 
child, and that he did not understand what was happening and 
needed a representative to see him.

In May 2003, the veteran advised the Committee that he had 
been transferred and was incarcerated at the Union 
Correctional Institution in Raiford, Florida.

In a November 2004 statement, the veteran's representative 
correctly pointed out that neither the 1982 VA Form 21-6782 
nor the 1984 21-6754 informed the veteran that he had a 
responsibility to report any incarceration to VA or that 
incarceration would alter his compensation benefits.  His 
representative maintained that the evidence of record clearly 
shows, contrary to the Committee's determination, that the 
veteran was never notified of any requirement to notify VA of 
incarceration and, in fact, the veteran stated in his NOD 
that the first time he heard of that requirement was when VA 
notified him in 2002.  The representative also noted the 
statement of the case incorrectly reflected that the 
attachments to the September 1982 and June 1984 notification 
letters advised the veteran of his responsibilities to report 
any incarceration, when in fact they did not.  He added that 
recovery of the debt would nullify the objective for which 
the veteran's benefits were intended and asked that the Board 
to find the veteran was not a fault in creating the 
overpayment and to waive his debt.  

Initially, the appellant's waiver claim was denied by the 
Committee based on a finding of "bad faith."  It appears 
that the appellant's failure to notify VA immediately of his 
incarceration in June 1998 was the basis for such finding.  
But, in February 2004, the Committee overturned its previous 
finding of "bad faith" and denied the veteran's waiver 
claim based on equity and good conscience grounds.  

As noted earlier, the overpayment at issue resulted from the 
retroactive reduction and adjustment of the appellant's 
compensation benefits, after it was learned by the RO that he 
had failed to report, in a timely manner, that he was 
incarcerated for a felony.  The RO discovered this 
information reportedly as a result of a response from the 
credit union, where his VA benefit checks are sent, about the 
veteran's current mailing address.  

A review of the evidentiary record indicates that some of the 
assessed overpayment in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount of 
the overpayment.  However, the Board notes that various 
amounts of indebtedness are shown in the record, for example, 
both $4,161.50 and $3,333.50 are shown on a VA Form 1042 
dated March 31, 2003.  Moreover, the Board observes that an 
April 2002 VA Form 21-4193 reflects a confinement date of 
June 5, 1998, while a VA prisoner computer match reflects a 
confinement date of July 2, 1998.  An Internet printout from 
the Florida Department of Corrections dated in September 2002 
shows that the veteran was sentenced on June 5, 1998 but was 
not incarcerated until July 2, 1998.  A change in the date of 
confinement would change the amount of the debt.  

The propriety and amount of the overpayment at issue are 
matters that are integral to a waiver determination.  See 
Schaper, 1 Vet. App. at 434.  On remand, the RO should 
contact the Florida Department of Corrections and obtain 
written documentation to clarify the date of confinement, 
before addressing the validity, and amount, of the debt.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should contact the Florida 
Department of Corrections and request 
that it provide all available 
documentation pertaining to the 
appellant's incarceration, in particular 
the initial date of confinement and the 
type of conviction for which he was 
incarcerated.  

2.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability compensation account 
for the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, as well as the amounts properly 
due.  A copy of the written audit should 
be inserted into the claims file and 
another provided to the veteran.

3.  Thereafter, the veteran should be 
allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

4.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the veteran's 
request for waiver, including the amount 
of the waiver, pursuant to the principals 
of equity and good conscience.  A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
folder.  A supplemental statement of the 
case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

5.  If the Committee's determination 
remains unfavorable to the veteran, he 
should be furnished a supplemental 
statement of the case, which contains a 
recitation of the pertinent law and 
regulations regarding this appeal, to 
include 38 C.F.R. § 1.965(a) (2004).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




